Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 1 of 6 PageID 407




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

TESSA FRANK,

       Plaintiff,

v.                                                        Case No: 5:20-cv-372-Oc-30PRL

FMK MANAGEMENT LLC,

       Defendant.


                                         ORDER

       This cause is before the Court on Plaintiff’s Motion for Reconsideration (Dkt. 42)

and Defendant’s Response in Opposition (Dkt. 44). The Court, upon review of these

filings, and upon being otherwise advised in the premises, concludes that reconsideration

of its Order granting Defendant judgment as a matter of law is appropriate because Plaintiff

has persuasively argued that Defendant may be liable for full minimum wage for each hour

she worked regardless of the amount of tips she retained.

                                      DISCUSSION

       A court may grant reconsideration if one of the following grounds applies: “(1) an

intervening change in controlling law; (2) the availability of new evidence; and (3) the need

to correct clear error or manifest injustice.” Stalley v. ADS Alliance Data Sys., Inc., 296

F.R.D. 670, 687 (M.D. Fla. 2013). “A motion for reconsideration must demonstrate why

the court should reconsider its prior decision and set forth facts or law of a strongly

convincing nature to induce the court to reverse its prior decision.”         Fla. Coll. of
Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 2 of 6 PageID 408




Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D.

Fla. 1998) (internal quotations omitted).

       Plaintiff argues that the third ground applies. Specifically, Plaintiff contends that

the Court clearly erred when it held that Plaintiff could not maintain her minimum wage

claims under the Fair Labor Standards Act (“FLSA”) and the Florida Constitution because

Defendant’s records were undisputed that she made the minimum wage for all hours she

worked in a workweek.

       A little background of the relevant law is necessary to understand Plaintiff’s

argument.    For   most employees,     the minimum wage that       an employer must     pay

an employee under the FLSA is $7.25 an hour. 29 U.S.C. § 206(a)(1)(C). That rule does

not always apply if the employee is a “tipped employee.” In that scenario, § 203(m)

authorizes the employer to pay the employee (1) an hourly wage of $2.13 plus (2) an

additional amount in tips that brings the total wage up to the federal minimum wage of

$7.25 an hour. 29 U.S.C. § 203(m).

       An employer who utilizes an employee’s hourly tips to reach the minimum hourly

wage due the employee is said to take a “tip credit.”         An employer may not take

this tip credit unless: “(1) the employee at issue is a tipped employee, (2) the employer

informed the employee of the tip-credit provision, and (3) the employee retained all tips he

received, except when an employer requires an employee to participate in a tip pool with

other employees who customarily and regularly receive tips.” Kubiak v. S.W. Cowboy,

Inc., 164 F. Supp. 3d 1344, 1354-55 (M.D. Fla. 2016).




                                             2
Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 3 of 6 PageID 409




       Defendant’s motion for summary judgment attached all of Plaintiff’s earnings

statements (Dkt. 28-1), a summary of Plaintiff’s hours and wages for each workweek she

was employed (Dkt. 28-2), and the Affidavit of Mandi Decker, Defendant’s Director of

Finance.     Defendant argued that these records clearly showed that Plaintiff was

appropriately paid the minimum wage for all the hours she worked as a server in a

workweek.

       In granting Defendant’s motion for summary judgment, the Court noted that

Plaintiff’s main opposition was that Defendant’s motion was premature because she had

not had the opportunity to conduct discovery. The Court also noted that it was typically

hesitant to consider premature dispositive motions, but this general rule did not apply

because Defendant’s payroll records were central to Plaintiff’s claims and, most important,

Plaintiff did not challenge their authenticity or indicate how discovery would assist her.

The Court also underscored that Plaintiff’s response to Defendant’s motion for summary

judgment did not “adequately explain how she can claim minimum wages when the records

clearly establish that she was paid well above the minimum wage for each workweek.”

(Dkt. 37).

       Plaintiff’s motion for reconsideration argues that binding law makes clear that if

Plaintiff alleges (as she has done so here) that Defendant improperly took a tip credit, the

Court cannot include her tips in the minimum wage calculation. Essentially, the Court

should ignore that the tips exist. If the tip credit cannot be applied, Plaintiff is entitled to

full minimum wage for each hour she worked.               Curiously, Plaintiff’s response to

Defendant’s motion for summary judgment neglected to cite a single binding case on this


                                               3
Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 4 of 6 PageID 410




matter. Indeed, the response (Dkt. 36 at 4-9) cited three cases and these cases were not

factually similar: Rubio v. Fuji Sushi & Teppani, Inc., 2013 WL 230216, at *3 (M.D. Fla.

Jan. 22, 2013); Garcia v. Koning Restaurants Int’l, L.C., 2013 WL 8150984, at *4 (S.D.

Fla. May 10, 2013); and Chung v. New Silver Palace Rest., Inc., 246 F. Supp. 2d 220, 229

(S.D.N.Y. 2002). So, the Court did not deem them persuasive.

       Typically, under these circumstances, the Court would not permit a party a second

bite at the apple because the party, on her first attempt, failed to address binding law and

unpersuasively advocated her position. However, the motion for reconsideration cites to

a plethora of persuasive case law that requires this Court to reconsider its ruling. Although

it makes little sense to the Court to ignore Plaintiff’s tips, which she cannot dispute she

retained, in determining whether she made minimum wage, nearly every court to discuss

this matter has held that if an employee (like Plaintiff here) claims an employer improperly

took a tip credit, the court cannot consider the employee’s tips when calculating whether

she made minimum wage. See, e.g. Reich v. Chez Robert, Inc., 28 F.3d 401, 404 (3d Cir.

1994) (reversing district court’s equitable reduction of employer’s liability for full

minimum wage where notice of intent to take tip credit was not given); Martin v. Tango’s

Restaurant, Inc., 969 F.2d 1319, 1323 (1st Cir. 1992) (“It may at first seem odd to award

back pay against an employer ... where the employee has actually received and retained

base wages and tips that together amply satisfy the minimum wage requirements. Yet

Congress has in section 3(m) expressly required notice as a condition of the tip credit and

the courts have enforced that requirement.”); Hayden v. Bowen, 404 F.2d 682, 686 (5th




                                             4
Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 5 of 6 PageID 411




Cir. 1968).1

       Contrary to Plaintiff’s contentions, there appears no binding precedent from the

Eleventh Circuit Court of Appeals on this issue, although numerous district courts from

within the Eleventh Circuit have generally noted that an employer may be liable for paying

a full minimum wage “regardless of actual economic harm suffered by the employee”

because the employee actually received and retained base wages and tips that together

satisfied the minimum wage requirements. See Kubiak, 164 F. Supp. 3d at 1355 (“If an

employer fails to satisfy any of these preconditions, the employer may not claim the tip

credit, regardless of whether the employee suffered actual economic harm as a result.”);

see also (Dkt. 42) (listing cases).

       In sum, because there is a material dispute of fact regarding whether Defendant

satisfied all the preconditions of Section 3(m) to take a tip credit, summary judgment is

improper here because the Court cannot include Plaintiff’s tips in the minimum wage

calculation.

       It is therefore ORDERED AND ADJUDGED that:

       1. Plaintiff’s Motion for Reconsideration (Dkt. 42) is granted.

       2. The Clerk of Court is directed to reopen this case.

       3. The Court hereby vacates its Order (Dkt. 37) granting summary judgment in

           Defendant’s favor.


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent decisions of the former Fifth Circuit prior to
October 1, 1981.



                                             5
Case 5:20-cv-00372-JSM-PRL Document 45 Filed 03/29/21 Page 6 of 6 PageID 412




      4. The Final Judgment (Dkt. 38) entered in Defendant’s favor is also vacated and

         the Clerk of Court is directed to vacate same.

      5. The Court denies Defendant’s Motion for Summary Judgment (Dkt. 28) for the

         reasons stated in this Order.

      6. The Clerk of Court is directed to reinstate Plaintiff’s Motion to Certify Class

         (Dkt. 35) to pending status.

      7. Defendant’s response to Plaintiff’s Motion to Certify Class (Dkt. 35) shall be

         filed within fourteen (14) days of this Order.

      8. If the parties need an extension of any deadlines contained within the Court’s

         Case Management and Scheduling Order (Dkt. 24) (other than the pretrial and

         trial dates, which shall remain unchanged) they shall confer and file the

         appropriate motion.

      DONE and ORDERED in Tampa, Florida, this March 29, 2021.




Copies furnished to:
Counsel/Parties of Record




                                            6
